UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7013



In Re:   LARRY DOTSON,

                                                           Petitioner.




             On Petition for Writ of Mandamus.   (CA-02-6)


Submitted:    October 20, 2003             Decided:   November 4, 2003


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Dotson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Dotson has filed a petition for a writ of mandamus with

this court seeking to have this court direct the district court to

rule on his 28 U.S.C. § 2254 (2000) petition and all associated

motions.   The district court disposed of Dotson’s action and the

motions he filed by orders entered July 14, 2003 and September 22,

2003. Accordingly, although we grant Dotson’s motion to proceed in

forma pauperis, we deny his motion to incorporate, and deny as moot

his petition for mandamus relief.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                2